internal_revenue_service number release date index no legend department of the treasury person to contact badge number telephone number refer reply to plr-113138-01 cc psi b5 date july taxpayer project a state b city c agency d agency e a b c d e f g h i j dear this letter responds to your letter of date and subsequently submitted correspondence taxpayer is requesting a ruling that the redemption of tax- exempt bonds at any time on or after the date on which project a is placed_in_service for purposes of sec_42 of the internal_revenue_code will not preclude a determination that project a was financed with the proceeds of tax-exempt_bonds under sec_42 taxpayer has made the following representations facts plr-113138-01 taxpayer a state b limited_liability corporation was formed for the purpose of acquiring rehabilitating owning and operating a multi-family rental housing development located in city c the project is known as project a and it contains a low-income dwelling units on b agency d issued tax-exempt_bonds in the amount of c bearing an interest rate at a maximum rate of d percent the bonds were issued to finance a mortgage loan to pay for a portion of the costs of rehabilitating project a whose aggregate basis will be e project a is expected to be placed_in_service by f the bonds will be repaid primarily from the proceeds of permanent financing provided by agency d in the approximate amount of g with an interest rate of h percent and agency e in the approximate amount of i with an interest rate of j percent fifty percent or more of the aggregate basis of each building in project a and the land on which each is located will be financed by the tax-exempt_bonds measured at the end of the first year of the building’s credit_period the tax-exempt_bonds will be redeemed on or after the date project a is placed_in_service further all of the tax- exempt bond proceeds will be expended on project a by the placed-in-service date law and analysis sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service sec_42 provides that the aggregate housing_credit_dollar_amount which a housing_credit_agency may allocate for any calendar_year is the portion of the state housing_credit ceiling allocated under sec_42 for such calendar_year to such agency sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if - i such obligation is taken into account under sec_146 and ii principal payments on such financing are applied within a plr-113138-01 reasonable period to redeem obligations on the proceeds of which were used to provide such financing for purposes of sec_42 sec_42 provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed with such tax-exempt obligations sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building in the present case the taxpayer represents that percent or more of the aggregate basis of each building in project a and the land on which each building is located will be financed by tax-exempt_bonds measured at the end of the first year of the building’s credit_period the tax-exempt_bonds will be redeemed on or after the date project a is placed_in_service further all of the tax-exempt_bond proceeds will be expended on project a by the placed-in-service date accordingly based solely on the representations and relevant law as set forth above we conclude that the redemption of the tax-exempt_bonds at any time on or after the date when project a is placed_in_service under sec_42 will not in and of itself result in a determination that project a was not financed with tax-exempt_bonds under sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or income_tax regulations specifically we express no opinion on whether project a qualifies for the low-income_housing tax_credit under sec_42 the validity of costs included in the project’s eligible_basis or whether the 50-percent aggregate basis requirement in sec_42 is met under the power_of_attorney on file we are sending a copy of this letter_ruling to the taxpayer’s authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely harold e burghart assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
